               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

DEMON JAY REED,                                     )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )      Case No. CIV-18-1257-D
                                                    )
BOARD OF COUNTY COMMISSIONERS                       )
FOR GRADY COUNTY, et al.,                           )
                                                    )
                      Defendants.                   )


                                           ORDER

         Before the Court is Plaintiff’s Motion to Strike Defendant Jim Weir’s Motion for

Summary Judgment [Doc No. 93]. Plaintiff points out that Defendant Jim Weir’s Motion

for Summary Judgment and Brief in Support [Doc. No. 88] incorporates sections of other

Defendants’ briefs and so exceeds the 30-page limit of LCvR7.1(e). Defendant Weir has

responded [Doc. No. 107] by admitting the violation but opposing the requested relief. He

contends the violation was not willful or egregious and the severe sanction of striking his

motion and brief is not warranted. 1 Defendant Weir proposes that Plaintiff instead be

authorized to file an oversized response brief.




     1
       Defense counsel states his belief that “incorporation by reference is expressly allowed by
Fed. R. Civ. P. 10(c).” See Resp. Br. at 4. However, Rule 10(c) authorizes “statement[s] in a
pleading” to be “adopted by reference elsewhere in the same pleading or in any other pleading or
motion.” Motions and briefs are not pleadings. See Fed. R. Civ. P. 7(a) (defining pleadings); see
also Brever v. Rockwell Int'l Corp., 40 F.3d 1119, 1131 (10th Cir. 1994) (“motions to dismiss or
for summary judgment were not responsive pleadings”).
       Upon consideration, the Court finds that Plaintiff’s Motion should be granted but

that Defendant Weir should be permitted to cure the deficiency by filing a new summary

judgment motion and brief out of time. Plaintiff will not be prejudiced because his

obligation to respond to Defendant Weir’s initial motion has been delayed pending the

disposition of this Motion, see 6/22/21 Order [Doc. No. 96], and no other deadlines are

affected. Plaintiff will have a full opportunity to respond to the new motion and supporting

brief after they are filed.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Strike Defendant

Jim Weir’s Motion for Summary Judgment [Doc No. 93] is GRANTED. Defendant

Weir’s Motion for Summary Judgment and Brief in Support [Doc. No. 88] is STRICKEN

without prejudice to filing a new motion and brief within 14 days from the date of this

Order. If an oversized brief is needed, Defendant Weir must seek leave of court to exceed

the page limit of LCvR7.1(e).

       IT IS SO ORDERED this 9th day of July, 2021.




                                              TIMOTHY . DeGIUSTI
                                              Chief United States District Judge




                                             2
